Title: Disposition for a Manoever, 17 October 1782
From: Washington, George
To: 


                  
                      Disposition for the Manoeuvre, October 17th 1782
                  
                  
                  At 10 o’clock A.M. the Troops will assemble in front of the Left wing of the Army & be formed in the following manner.
                  One Battalion of Jersey
                  First Battalion of York—with Two field pieces
                   Second Battalion of York
                  First Battalion of Connecticutt wth Two field pieces
                  Forming One brigade, commanded by B. Genl Hand
                  Second battalion of Connecticutt
                  First—2d—& 3d battalions of Massachusetts
                  			Forming the 2d brigade Commanded by B. Genl Paterson.
                  The troops being formed in close Column will march to the ground designed & will display from the center; the battalion of Jersey forming a flank to the right.
                  The Line will form close column to the right and take up their line of march towards the supposed right wing of the Enemy.  The battalion of Jersey will be detached in front making a false attack to cover the manoeuvre.
                  The Column will march towards the point of attack on the Enemys Left.  The battalions of the Second brigade taking the distance necessary for displaying: When the Column in front arrives opposite the Point of Attack each Column turns and forms in the Points of view which will be given; The Artillery begins immediately to fire; the Eleventh Cannon shot will be a signal for the fourth battalion of the first brigade & the battalions of the Second Brigade to display to the Left; The Jersey battalion instantly retires by divisions through the intervals, gains the right of the Column formed for attack, & forms in close Column.
                  The Artillery ceases firing and the Two Battalions of York attack in Column. 
                  The Column halts.  The Line advances, Drums Beating, ’till in a line with the head of the Column, & halts.  The Battalion of Jersey immediately gains the right of the attacking column turns the 8th post of a circle to the left, displays to the right and fires by division.  In the same moment the first and Second Battalions of Connecticutt and first battalion of Massachusetts fire by Battalion.  The fire of the Infantry is followed by a Cannonade.
                  
               